 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GS L. LOVE El, et al.,                             No. 2:19-cv-01395-KJM-KJN PS
12                       Plaintiffs,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    TROY NUNLEY, et al.,
15                       Defendants.
16

17          By order dated October 7, 2019, plaintiff’s complaint was dismissed and twenty-eight

18   days leave to file an amended complaint was granted. Plaintiff did not respond or file anything

19   within the twenty-eight day period. On November 21, 2019, in the interest of hearing plaintiff’s

20   claims on their merits, the court ordered plaintiff to show cause as to why this matter should not

21   be dismissed. That deadline has passed and plaintiff has not responded. Therefore, the court

22   finds that no other sanction than dismissal is appropriate at this time.

23          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

24   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

27   being served with these findings and recommendations, plaintiff may file written objections with

28   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and
                                                        1
 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 2   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 3   1991).

 4   Dated: January 27, 2020

 5

 6

 7

 8
                 IT IS SO ORDERED
 9
     1395.love
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
